Citation Nr: 0323190	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for multiple major 
joint arthritis and a disability claimed as "muscle 
arthritis".


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

During the course of the current appeal the RO granted 
service connection for post-traumatic stress disorder (PTSD).  
That issue is no longer part of the current appeal.

Service connection is also in effect for Type II diabetes 
mellitus associated with herbicide exposure, with a 20 
percent rating assigned from October 31, 2000.  A 10 percent 
rating has also been assigned for the now service-connected 
PTSD.

During the course of the current appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
which redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The extensive 
regulatory provisions now in place, as well as associated 
judicial mandates and clarification, may not have been fully 
conveyed to the appellant and thus he may have been unable to 
avail himself of the benefits thereof.  

It also remains unclear whether the appellant is fully 
apprised of those records for which he is responsible versus 
those which will be obtained by VA, and/or those for which 
his release is required prior to VA obtaining them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


REMAND

The veteran asserts that while he did not have varicose veins 
actually shown in service, he was sufficiently disabled from 
varicosities as a result of service that he required surgery 
6 months after service and that since the disability requires 
some time to develop to such a degree or state, this should 
be satisfactory to grant the requested benefits.  

Comprehensive records relating to that alleged surgery and 
associated care do not appear to be of record.  The veteran 
has indicated in one recent communication that the actual 
surgery on the left leg was done by a Dr. Patten, who is now 
deceased; and that it took place at Ft. Smith, AR, at the St. 
Edwards Hospital in March 1965.  It is not shown that any 
search has been undertaken for any records remaining from the 
late Dr. Patten's practice.

In a VA Form 21-526, filed in October 2000, the veteran 
referred to having had varicose veins surgery at St Edwards 
Hospital in Ft. Smith, AR, in March 1966.  

The veteran has been asked several times to provide whatever 
clinical evidence he has, and he has given some indication 
that all available records are now in the file.  

He also noted that he had been treated for arthritis by 
private physicians since the early 1990's.  It appears that 
records from those caregivers are in the file relating to 
care for arthritis and other disabilities since the early 
1990's.

The veteran has been found to have degenerative changes in 
several joints and he argues that these changes are due to 
service.  Since arthritis is a problem involving osseous 
materials, it remains unclear the exact nature of the 
disability he has claimed as "muscle arthritis".  However, he 
has personally attributed his arthritic problems to exposure 
to environmental agents while in Vietnam.

And while the veteran has undergone some VA examinations, it 
is not shown that an analysis has been undertaken by VA 
physicians to determine the nature of the claimed 
disabilities and whether they may have a relationship to 
service.  

The Board is clearly constrained from providing such analyses 
on its own absent medical opinions to support such 
conclusions.

Based on the evidence of record, the Board finds that 
additional development is required.  The case is remanded for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Specifically, he 
should be asked to provide authorization 
and release forms for his care from the 
1960's to present for varicose veins, and 
the RO should obtain all such records 
including but not limited to the records 
which may remain from the practice of Dr. 
Patten (based on further identification 
provided by the veteran); and at St. 
Edwards Hospital in Ft. Smith, AR 
including from March 1965 and/or March 
1966.  

Any treatment for arthritis or related 
muscular disability from service to 
present, particularly from service to the 
1990's should be identified by the 
veteran, and if he is unable to obtain 
such records, and after appropriate 
release, the RO should obtain such 
records and add them to the claims file.

2.  The veteran should then be scheduled 
for examinations by appropriate 
specialists to determine the current 
state and extent of current varicose 
veins and multiple joint arthritis and 
any disability of the muscles, and 
opinions should be provided as to the 
etiology of such disabilities, the 
probable date of onset, and whether they 
are related to service or are related to, 
have been impacted by, or have impacted, 
any service-connected disabilities 
including pursuant to all possibly 
pertinent regulations including but not 
limited to pursuant to 38 C.F.R. § 3.310 
and/or Allen v. Brown, 7 Vet. App. 439 
(1995)..

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2001) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


